UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 07-1634



In Re: STEFANIE A. RODEN; In Re: JAMES D.
HABURN,

                                                         Petitioners.



               On Petition for Writ of Mandamus.
                       (7:04-cv-00336-jct)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stefanie A. Roden, James D. Haburn, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stefanie Roden and James Haburn petition for writ of

mandamus asking this court to resolve their civil action, which is

currently    pending    in     the    district   court.        We   conclude   that

Petitioners are not entitled to the requested relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.              In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).               Further, mandamus is a

drastic     remedy    and    should     only     be    used    in   extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            To obtain mandamus relief, a petitioner must show that:

(1) he has a clear and indisputable right to the relief sought; (2)

the responding party has a clear duty to do the specific act

requested; (3) the act requested is an official act or duty; (4)

there are no other adequate means to attain the relief he desires;

and (5) the issuance of the writ will effect right and justice in

the circumstances.          In re Braxton, 258 F.3d 250, 261 (4th Cir.

2001) (quotations and citation omitted).

            The relief sought by Roden and Haburn is not available by

way of mandamus.       Accordingly, although we grant leave to proceed

in forma pauperis, we deny the motion for appointment of counsel,

and we deny the petition for writ of mandamus.                  We dispense with

oral   argument      because    the    facts     and   legal    contentions     are


                                       - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -